Filed:   May 5, 1997


                  UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                            No. 96-2671
                        (CA-96-1476-6-20AK)



Juanita Mays,

                                              Plaintiff - Appellant,

         versus

Millie Lewis Modeling, et al,

                                           Defendants - Appellees.




                             O R D E R


    The Court amends its opinion filed April 2, 1997, as follows:

    On page 2, first full paragraph, lines 6-7 -- the phrase in
brackets is deleted.

                                      For the Court - By Direction



                                         /s/ Patricia S. Connor

                                                    Clerk
                              UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2671



JUANITA MAYS,

                                             Plaintiff - Appellant,

          versus

MILLIE LEWIS MODELING; BARBARA CORELL, Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-96-1476-6-20AK)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Juanita Mays, Appellant Pro Se. Fred W. Suggs, Jr., Janet Quick
Lewis, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on October 8, 1996;

Appellant's notice of appeal was filed on November 8, 1996. Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore grant Appel-

lees' motion to dismiss and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3